             Case 1:19-cv-06765-LJL Document 35 Filed 07/02/20 Page 1 of 1




July 1, 2020                                                                     Tamar S. Wise
                                                                                 Direct Phone 212-883-4924
                                                                                 Direct Fax   646-461-2054
VIA ECF                                                                          twise@cozen.com



Honorable Sarah L. Cave, Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 702
New York, New York 10007

Re:       Cozen O’Connor v. USAC Airways 691 LLC, Case No. 1:19-cv-06765 (RA)

Dear Judge Cave:

     We represent Plaintiff, Cozen O’Connor, in this action. We write this letter to inform the
Court that the parties have reached a resolution of this action in principle and are working on
memorializing the resolution. We therefore respectfully request an adjournment sine dine of the
settlement conference, which is scheduled for July 8, 2020 at 2:00 pm, to allow the parties time to
consummate the settlement. Counsel for Defendant joins in this request. The parties will inform
the Court as soon as the settlement is effectuated, or if another conference needs to be scheduled.

.

                                                               Respectfully submitted,

                                                               COZEN O'CONNOR



                                                               By:      s/ Tamar S. Wise




cc: All parties of Record via ECF
    The parties' request to adjourn their settlement conference (ECF No. 34) is
    GRANTED. The settlement conference scheduled for July 8, 2020 is adjourned sine
    die. In light of parties' notice of settlement, they are directed to file a stipulation of
    dismissal addressed to the Honorable Lewis J. Liman by Monday, August 3, 2020.
    The Clerk of Court is respectfully directed to close ECF No. 34.

    SO-ORDERED 7/2/2020



                                          277 Park Avenue New York, NY 10172
                           212.883.4900     888.864.3013    212.986.0604 Fax   cozen.com
